Per Cueiam.
The findings of fact by the court below are supported by evidence, and upon these findings it was correctly held that the breaking and entry, by means of which plaintiff’s goods were stolen, came within the terms of the burglary insurance contract.
This is the first case presented to this Court relative to burglary insurance, but numerous cases from other jurisdictions, bearing on the subject, will be found annotated in 41 A. L. R., 853; 44 A. L. R., 468; and 54 A. L. R., 467.
The finding that the screen doors of "plaintiff’s store were opened by means of a screwdriver or other instrument, leaving visible marks on the doors of force and violence by tools, brings this case within the terms of the policy.
Judgment affirmed.